 

Exhibit 10.4

 

October 14, 2014

 

AeroCare Holdings, Inc.

3325 Bartlett Boulevard

Orlando, FL 32811

Attn: Stephen P. Griggs

 

Re:MergeWorthRx Corp. Reimbursement Guaranty

 

Ladies and Gentlemen:

 

Reference is made herein to that certain Agreement and Plan of Merger and
Reorganization dated as of the date hereof (the “Merger Agreement”), by and
among MergeWorthRx Corp., a Delaware corporation (“Parent”), Anvil Merger Sub,
Inc., a Delaware corporation, AeroCare Holdings, Inc., a Delaware corporation
(the “Company”), and FFC AeroCare SR, LLC, a Delaware limited liability company,
in its capacity as Stockholders’ Agent. Each capitalized term used, but not
otherwise defined, herein has the respective meaning assigned to such term in
the Merger Agreement.

 

1.          Pursuant to Section 11.3 of the Merger Agreement, in the event that
(a) the Merger is not consummated prior to the date the Merger Agreement is
terminated pursuant to Section 9 thereof, and (b) Article Fifth of Parent’s
amended and restated certificate of incorporation was not duly amended to change
the Termination Date (as defined therein) from December 26, 2014 to February 26,
2015 or such earlier date as Parent and the Company may mutually determine, for
whatever reason (including due to Parent’s failure to solicit its stockholders
to approve such amendment), then the Parent is required to reimburse the Company
for all expenses it incurs related to the PCAOB compliant re-audit of the
Company by BDO LLP, up to $250,000 (the “Reimbursement Obligation”); provided
that no such Reimbursement Obligation shall be owed by Parent to the Company in
the event that the Company materially breaches its obligations under Section
4.11 of the Merger Agreement. It is acknowledged and agreed that the Company
would not have entered into the Merger Agreement unless all of the undersigned
guarantors of the Reimbursement Obligation (each, a “Guarantor,” and
collectively, the “Guarantors”) entered into this agreement with the Company
(the “Guaranty”).

 

2.          To induce the Company to enter into the Merger Agreement, each of
the Guarantors, on a several but not joint basis for up to one-third of the
Reimbursement Obligation, hereby absolutely, irrevocably and unconditionally
guarantees the due, punctual and complete payment to the Company of Parent’s
payment obligation with respect to the Reimbursement Obligation under Section
11.3 of the Merger Agreement if, as and when such payment obligation becomes due
and payable under the Merger Agreement (such guaranteed payment obligation being
referred to herein as the “Guaranteed Obligation”). All payments hereunder will
be made in U.S. dollars by wire transfer of immediately available funds. Each of
the Guarantors promises and undertakes to make all payments hereunder free and
clear of any deduction, offset, defense, claim or counterclaim of any kind. If
the Guarantors are in breach of their payment obligation with respect to the
Guaranteed Obligation, then the Guarantors shall also pay to the Company all
reasonable costs and expenses (including reasonable legal fees and expenses)
incurred by the Company in connection with the enforcement of this Guaranty.

 

 

 

 

3.          In furtherance of the foregoing, the Company may, in its sole
discretion, bring and prosecute an action against any or all of the Guarantors
for the full amount of the unpaid Guaranteed Obligation without bringing any
action against Parent or joining Parent to such action. The Company shall not be
obligated to file any claim relating to the Guaranteed Obligation in the event
that Parent becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Company to so file shall not affect the
Guarantors’ obligations hereunder. This Guaranty is one of payment, not
collection.

 

4.          The Guarantors’ liability hereunder is absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of the Merger
Agreement or of any other agreement or instrument referred to therein if the
lack of validity or unenforceability results from or arises out of any action or
inaction on the part of Parent or Merger Sub or is owing to any lack of
corporate power or authority of Parent or Merger Sub; or (ii) any amendment,
modification or waiver of any term of the Merger Agreement that is agreed to by
Parent and Merger Sub in accordance with the terms of the Merger Agreement.

 

5.          The Guarantors hereby agree that, subject to Section 8 hereof, its
obligations hereunder shall not be released or discharged in whole or in part,
and shall be absolute and unconditional, to the fullest extent permitted by law,
or otherwise affected by: (i) any failure or delay on the part of the Company to
assert any claim or demand or to enforce any right or remedy against Parent,
Merger Sub; (ii) any rescission, waiver, compromise, consolidations or other
amendment or modification of any of the terms or provisions of the Merger
Agreement; (iii) any change in the corporate existence, structure or ownership
of the Parent or Merger Sub; (iv) any insolvency, bankruptcy, reorganization or
other similar proceeding instituted by or against the Guarantors, Parent or
Merger Sub; (v) the existence of any claim, set-off or other right which any of
the Guarantors may have at any time against Parent, Merger Sub or the Company;
or (vi) any other defense that might operate as a legal or equitable discharge
of a guarantor or surety. To the fullest extent permitted by law, each of the
Guarantors hereby expressly waives any and all rights or defenses arising by
reason of any law which would otherwise require any election of remedies by the
Company.

 

6.          The Guarantors hereby acknowledges that they will receive
substantial direct and indirect benefits from the transactions contemplated by
the Merger Agreement and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits. The Guaranteed Obligation
shall be conclusively presumed to have been created in reliance hereon.

 

7.          The Guarantors hereby covenant and agree that they shall not
institute any proceeding or bring any other claim asserting that this Guaranty
is illegal, invalid or unenforceable in accordance with its terms.

 

 

 

 

8.          This Guaranty is a continuing one and may not be revoked or
terminated and shall remain in full force and effect until the indefeasible
payment and satisfaction in full of the Guaranteed Obligation, and shall be
binding upon and inure to the benefit of the Company, the Guarantors, and their
respective successors and permitted assigns; provided, that the Guarantor’
obligations hereunder shall automatically terminate upon the earlier of (i) the
consummation of the Merger, or (ii) the valid termination of the Merger
Agreement in accordance with its terms by mutual consent of the parties to the
Merger Agreement or under circumstances in which Parent would not be obligated
to make any payment of the Reimbursement Obligation.

 

9.          This Guaranty (i) shall be governed by the law of the State of New
York, without giving effect to the conflict of laws provisions thereof, (ii)
shall be binding upon the parties and their respective successors and assigns,
and (iii) may be signed in multiple counterparts and delivered by facsimile or
other electronic transmission, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument. If this letter
becomes the subject of a dispute, each of the parties hereto hereby waives trial
by jury. This letter may be amended, modified or waived only in a writing signed
by each of the parties hereto.

 

[Signature Page to Follow]

 

 

 

 

 

In order to acknowledge such agreement, please sign this letter below and return
the same to us.

 

  Very truly yours,       AEROCARE HOLDINGS, INC.         By: /s/ Stephen P.
Griggs   Name: Stephen P. Griggs   Title: Chief Executive Officer and President

 

GUARANTORS:       Accepted and agreed to this 14th day of October, 2014      
/s/ Stephen B. Cichy   Stephen B. Cichy       /s/ Charles F. Fistel   Charles F.
Fistel       /s/ Anthony Minnuto   Anthony Minnuto  

 

  Sponsor Guaranty  

 

 

 

